192 N.J. Super. 79 (1983)
469 A.2d 85
JEFFREY ROMANOWSKI, PLAINTIFF-RESPONDENT,
v.
TOWNSHIP OF BRICK, A BODY POLITIC AND CORPORATE IN LAW, DEFENDANT-APPELLANT, AND ROBERT FORRESTER, PLAINTIFF-RESPONDENT,
v.
TOWNSHIP OF BRICK, A BODY POLITIC AND CORPORATE IN LAW, DEFENDANT-APPELLANT.
Superior Court of New Jersey, Appellate Division.
Submitted September 19, 1983.
Decided November 22, 1983.
Before Judges ARD, MORTON I. GREENBERG and TRAUTWEIN.
*80 Russo, Courtney & Foster, for appellant Township of Brick (Joseph L. Foster on the brief).
Shebell & Schibell, for respondent Jeffrey Romanowski (Raymond P. Shebell on the brief).
Novins, Farley, Grossman & York, for respondent Robert Forrester (Kenneth R. Pentony on the brief).
PER CURIAM.
The judgment is affirmed substantially for the reasons expressed by Judge Havey in his opinion of February 8, 1982. 185 N.J. Super. 197 (Law Div. 1982).
Affirmed.